DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                ALLIANCE SPINE AND JOINT II, INC.,
                    a/a/o MIRIAM RODRIGUEZ ,
                            Appellant,

                                   v.

              INFINITY AUTO INSURANCE COMPANY,
                           Appellee.

                             No. 4D21-427

                             [April 8, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Mardi Levey Cohen, Judge; L.T. Case Nos. COCE17-
18297 and CACE20-507AP.

   Nathan Saunders and Samuel Yeboah of the Yeboah Law Group, P.A.,
Fort Lauderdale, for appellant.

   Daniel E. Nordby of Shutts & Bowen LLP, Tallahassee, and Garrett A.
Tozier of Shutts & Bowen LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.